Title: To Thomas Jefferson from F. P. Van Berckel, 20 May 1793
From: Berckel, F. P. van
To: Jefferson, Thomas



Monsieur
à Philadelphia Ce 20e. Mai 1793.

J’ai l’honneur de Vous envoyer Ci joint un Exemplaire imprimé du Manifeste que Leurs Hautes Puissances ont jugé à propos de publier à l’occasion de la Guerre qui Leur a été déclarée par la France.
Je m’acquitte par la des ordres que je viens de recevoir à Cet égard, ayant l’honneur d’etre avec les Sentimens de la plus parfaite Consideration Monsieur Votre très humble & très Obeïssant Serviteur.

F: P: van Berckel

